IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50708
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SERGIO RICARDO AYALA-ZAVALA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-02-CR-315-ALL-DB
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sergio Ricardo Ayala-Zavala pleaded guilty to importing

marijuana and to possession with intent to distribute marijuana

and was sentenced to 50 months of imprisonment on each count to

run concurrently, three years of supervised release on each count

to run concurrently, and a $200 special assessment.    He argues

that the district court erred in denying a reduction in his

offense level for his minor role in the offense.   The district

court made necessary findings in denying the adjustment under

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50708
                               -2-

U.S.S.G. § 3B1.2 by adopting the presentence report.     See United

States v. Gallardo-Trapero, 185 F.3d 307, 323-24 (5th Cir. 1999).

The district court was not required to accept Ayala-Zavala’s

self-serving statements about his role in the offense.    See

United States v. Brown, 54 F.3d 234, 241 (5th Cir. 1995).

Because he acted as a courier for a single shipment of a large

quantity of marijuana, the district court did not err in finding

that he was not a minor participant.   See United States v.

Gallegos, 868 F.2d 711, 713 (5th Cir. 1989).

     AFFIRMED.